In a negligence action to recover damages for personal injuries* defendant M & J Associates appeals from an order of the Supreme Court, Kings County, dated July 11, 1974, which (1) denied its motion to compel plaintiff to furnish it with a copy of written statements obtained by or on behalf of plaintiff from one or more of said defendant’s employees and (2) granted plaintiff’s cross motion for a protective order with respect thereto. Order reversed, with $20 costs and disbursements, appellant’s motion granted and plaintiff’s cross motion denied. It is well settled that any written statements made by a party’s employees to an opposing party may be obtained by discovery procedure, where such party-employer is a corporation (CPLR 31Ó1, subd. [e]; Magee v. Faymour Development Go., 32 A D 2d 811; Briggs V. Spencerport. Road Plaza, 19 A D 2d 943; 3 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 3101.56), as well as where it is an assocation (cf. Smith v. Robilotto, 27 A D 2d 684). Hopkins, Acting P. J., Latham, Shapiro, Cohalan and Brennan, JJ., concur.